DETAILED ACTION
The Amendment filed March 29, 2022 has been entered.
Claim 10 is cancelled.
Claims 1, 11, 12, 14 and 15 are currently amended.
Claim 16 is withdrawn - currently amended.
Claims 2-9 and 17-18 are withdrawn.
Claims 1-9 and 11-18 are pending.
Claims 1 and 11-15 are examined.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
All previous objections and rejections not set forth below have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Rejections
The rejection of claim 1, and claims 11-15 dependent thereon, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendment of claim 1.

The rejection of claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendment of claim 11.

The rejection of claims 11-12, and claims 13 and 15 dependent thereon, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendment of claims 11 and 12.

The rejection of claim 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendment of claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(1)  as being anticipated by Rommens et al. (U.S. Patent Application No. 20140154397, published Jun. 5 2014).
Claim 15 as currently amended is drawn to a plant obtainable by the method of claim 14, wherein the plant is modified by a targeted DNA alteration when compared to a control, and wherein the control is a plant before the targeted alteration was introduced, wherein the targeted alteration is in the CDS of an acetolactate synthase (ALS) gene and wherein the altered ALS gene has:
(i) at least 80% sequence identity with SEQ ID NO:1 and wherein position 547 - 570 has at least 85% sequence identity with any one of SEQ ID NO: 3 — 5; or
(ii) wherein the ALS gene has at least 80% sequence identity with SEQ ID NO:2 and wherein position 541 - 564 has at least 85% sequence identity with any one of SEQ ID NO: 3 — 5; and
wherein the plant has an improved herbicide resistance as compared to the control.
Rommens et al. teach a plant that is modified by a targeted DNA alteration when compared to a control, and wherein the control is a plant before the targeted alteration was introduced, wherein the plant comprises at least one altered ALS gene having: (i) at least 80% sequence identity with SEQ ID No. 1 and wherein position 547 - 570 has at least 85% sequence identity with any one of SEQ ID No. 3 - 5; or (ii) wherein the ALS gene has at least 80% sequence identity with SEQ ID No. 2 and wherein position 541 - 564 has at least 85% sequence identity with any one of SEQ ID No. 3 - 5; and wherein the plant has an improved herbicide resistance as compared to the control. See in particular paragraphs [0211] and [0219], and the sequence alignment below between SEQ ID NO:1 and SEQ ID NO:12 of Rommens et al. set forth below. Accordingly Rommens et al. anticipate claim 15.

Response to Applicant’s Arguments
Applicant's arguments filed March 29, 2022 have been fully considered but they are not persuasive. 
Applicant traverses the rejection and points out that, as taught in paragraphs [0209] - [0211] of Rommens, SEQ ID NO: 12 is part of a fusion protein which is “to be inserted into the intron region positioned within the leader of one of the potato’s four Ubi7 genes, so that the associated Ubi7 promoter would drive expression of the ALS gene”. Applicant maintains that Rommens thus discloses a method that is entirely different from the method as specified in the claims, and that, as a result, a plant obtainable by the method of Rommens substantially differs from any plant obtainable by the method as specified in the claims. 
Applicant also points out that in Rommens, the expression of the inserted ALS gene is controlled by the Ubi7 promoter, whereas the ALS gene of a plant obtainable by the claimed method is still controlled by its native promoter. Applicant also notes that for the sake of expediting prosecution, claim 15 has been amended to emphasize that the ALS gene is the gene comprising the targeted alteration.

Applicant's arguments are not persuasive. 
With respect to Applicant’s observation that Rommens discloses a method that is entirely different from the method as specified in the claims, the Examiner notes that even though product by process claims are limited by and defined by the process used to produce the claimed product, the determination of patentability is based on the structure of the product itself, such that the patentability of a product does not depend on its method of production. Further, if the product claimed in a product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.
With respect to Applicant’s assertion that a plant obtainable by the method of Rommens substantially differs from any plant obtainable by the method as specified in the claims, this is not persuasive, because the plant produced by the method of Rommens et al. comprises an alteration in an ALS gene coding sequence that is indistinguishable in structure from the targeted mutation produced by the claimed method, an altered part of a coding sequence wherein the altered part does not comprise a stop codon.
With respect to Applicant’s assertion that in Rommens, the expression of the inserted ALS gene is controlled by the Ubi7 promoter, whereas the ALS gene of a plant obtainable by the claimed method is still controlled by its native promoter, this is not persuade because neither the claimed plant nor the method by which it was produced recite any limitation that would limit the plant produced to a plant in which the ALS gene is still controlled by its native promoter. The method of claim 1 only requires targeted alteration of a coding sequence (CDS) in duplex DNA in a cell, without any limitation as to the type of promoter controlling the expression of the coding sequence (CDS) in duplex DNA.
With respect to Applicant’s assertion that claim 15 has been amended to emphasize that the ALS gene is the gene comprising the targeted alteration, the Examiner notes that the ALS gene coding sequence of Rommens et al. comprises an alteration that is indistinguishable in structure from a targeted mutation produced by the claimed method, an altered part of a coding sequence wherein the altered part does not comprise a stop codon.

Alignment between SEQ ID NO:1 and SEQ ID NO:12 of Rommens et al.
RESULT 13
US-14-084-406-12
; Sequence 12, Application US/14084406
; Publication No. US20140154397A1
; GENERAL INFORMATION
;  APPLICANT: ROMMENS, CAIUS M.
;  APPLICANT:DUAN, HUI
;  APPLICANT:WEEKS, J. TROY
;  TITLE OF INVENTION: TAL-MEDIATED TRANSFER DNA INSERTION
;  FILE REFERENCE: 058951-0450
;  CURRENT APPLICATION NUMBER: US/14/084,406
;  CURRENT FILING DATE: 2013-11-19
;  PRIOR APPLICATION NUMBER: 61/790,434
;  PRIOR FILING DATE: 2013-03-15
;  PRIOR APPLICATION NUMBER: 61/728,466
;  PRIOR FILING DATE: 2012-11-20
;  NUMBER OF SEQ ID NOS: 51
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 12
;  LENGTH: 1980
;  TYPE: DNA
;  ORGANISM: Solanum tuberosum
US-14-084-406-12

  Query Match             94.3%;  Score 1868;  DB 50;  Length 1980;
  Best Local Similarity   96.5%;  
  Matches 1910;  Conservative    0;  Mismatches   70;  Indels    0;  Gaps    0;

Qy          1 ATGGCGGCTGCTGCCTCACCATCTCCATGTTTCTCCAAAACCCTACCTCCATCTTCCTCC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGGCGGCTGCTGCCTCACCATCTCCATGTTTCTCCAAAACCCTACCTCCATCTTCCTCC 60

Qy         61 AAATCTTCCACCATTCTACCTAGATCTACCTTCTCTTTCCACAATCACCCACAAAAAGCC 120
              ||||||||||||||||| ||||||||||||||| |||||||||||||||| |||||||||
Db         61 AAATCTTCCACCATTCTTCCTAGATCTACCTTCCCTTTCCACAATCACCCTCAAAAAGCC 120

Qy        121 TCACCCCTTCATCTCATCCACGCTCAACATAATCGTCGTGGTTTTGCCGTTGCCAATGTC 180
              |||||||||||||||| |||| | || ||| ||||||||||||| |||||| ||||||||
Db        121 TCACCCCTTCATCTCACCCACACCCATCATCATCGTCGTGGTTTCGCCGTTTCCAATGTC 180

Qy        181 GTCATATCCACTACCACCCATAACGACGTTTCTGAACCTGAAACATTCGTTTCCCGTTTC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GTCATATCCACTACCACCCATAACGACGTTTCTGAACCTGAAACATTCGTTTCCCGTTTC 240

Qy        241 GCCCCTGACGAACCCAGAAAGGGTTGTGATGTTCTTGTGGAGGCACTTGAAAGGGAAGGT 300
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||| || 
Db        241 GCCCCTGACGAACCCAGAAAGGGTTGTGATGTTCTTGTGGAGGCACTTGAAAGGGAGGGG 300

Qy        301 GTTACGGATGTATTTGCATACCCAGGAGGTGCTTCTATGGAGATTCATCAAGCTTTGACA 360
              ||||||||||||||||| |||||||||||||||||||||||||||||||| |||||||||
Db        301 GTTACGGATGTATTTGCGTACCCAGGAGGTGCTTCTATGGAGATTCATCAGGCTTTGACA 360

Qy        361 CGTTCGAATATTATTCGTAATGTGCTACCACGTCATGAGCAAGGTGGTGTGTTTGCTGCA 420
              |||||||||||||||||||||||||| |||||||||||||||||||||||||||||||||
Db        361 CGTTCGAATATTATTCGTAATGTGCTGCCACGTCATGAGCAAGGTGGTGTGTTTGCTGCA 420

Qy        421 GAGGGTTACGCACGGGCTACTGGGTTCCCTGGTGTTTGCATTGCTACCTCTGGTCCCGGA 480
              ||||||||||||||||| |||||||||||||||||||||||||||||||||||||| |||
Db        421 GAGGGTTACGCACGGGCGACTGGGTTCCCTGGTGTTTGCATTGCTACCTCTGGTCCGGGA 480

Qy        481 GCTACAAATCTTGTTAGTGGTCTTGCGGATGCTTTGTTAGATAGTATTCCGATTGTTGCT 540
              ||||| |||||||||||||||||||||||||||||||| |||||||||||||||||||||
Db        481 GCTACGAATCTTGTTAGTGGTCTTGCGGATGCTTTGTTGGATAGTATTCCGATTGTTGCT 540

Qy        541 ATTACAGGTCAAGTGCCAAGGAGGATGATTGGTACTGATGCGTTCCAGGAAACGCCTATT 600
              ||||| ||||||||||| |||||||||||||||||||||||||| |||||||||||||||
Db        541 ATTACGGGTCAAGTGCCGAGGAGGATGATTGGTACTGATGCGTTTCAGGAAACGCCTATT 600

Qy        601 GTTGAGGTAACGAGATCTATTACGAAGCATAATTATCTTGTTATGGATGTAGAAGATATT 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||| ||||||
Db        601 GTTGAGGTAACGAGATCTATTACGAAGCATAATTATCTTGTTATGGATGTAGAGGATATT 660

Qy        661 CCTAGGGTTGTTCGTGAAGCATTTTTTCTTGCGAAATCGGGACGGCCTGGCCCAGTTTTG 720
              |||||||||||||||||||| |||||||| |||||||||||||||||||| || ||||||
Db        661 CCTAGGGTTGTTCGTGAAGCGTTTTTTCTAGCGAAATCGGGACGGCCTGGGCCGGTTTTG 720

Qy        721 ATTGATGTACCTAAGGATATTCAGCAACAATTGGTGATACCTAATTGGGATCAGCCAATG 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 ATTGATGTACCTAAGGATATTCAGCAACAATTGGTGATACCTAATTGGGATCAGCCAATG 780

Qy        781 AGGTTGCCTGGTTACATGTCTAGGTTACCTAAATTGCCTAATGAAATGCTTTTGGAACAA 840
              ||||||||||||||||||||||| |||||||||||||||||||| |||||||||||||||
Db        781 AGGTTGCCTGGTTACATGTCTAGATTACCTAAATTGCCTAATGAGATGCTTTTGGAACAA 840

Qy        841 ATTGTTAGGCTGATTTCCGAGTCGAAGAAGCCTGTTTTGTATGTGGGTGGTGGGTGTTCG 900
              ||| ||||||||||||| |||||||||||||||||||||||||||||||||||||||| |
Db        841 ATTATTAGGCTGATTTCGGAGTCGAAGAAGCCTGTTTTGTATGTGGGTGGTGGGTGTTTG 900

Qy        901 CAATCAAGTGAGGAGCTGAGACGATTTGTGGAGCTTACAGGTATTCCTGTAGCGAGTACT 960
              |||||||||||||||||||||||||||||||||||||| ||||||||||| |||||||||
Db        901 CAATCAAGTGAGGAGCTGAGACGATTTGTGGAGCTTACGGGTATTCCTGTGGCGAGTACT 960

Qy        961 TTGATGGGTCTTGGAGCTTTTCCAACTGGGGATGAGCTTTCACTTCAAATGTTGGGTATG 1020
              ||||||||||||||||||||||||||||||||||||||||| ||||||||||||||||||
Db        961 TTGATGGGTCTTGGAGCTTTTCCAACTGGGGATGAGCTTTCCCTTCAAATGTTGGGTATG 1020

Qy       1021 CATGGAACTGTGTATGCTAATTATGCTGTGGATAGTAGTGATTTGTTGCTTGCATTTGGG 1080
              ||||| ||||||||||||||||||||||||||| ||||||||||||||||||||||||||
Db       1021 CATGGGACTGTGTATGCTAATTATGCTGTGGATGGTAGTGATTTGTTGCTTGCATTTGGG 1080

Qy       1081 GTGAGGTTTGATGATCGAGTTACTGGTAAATTGGAAGCTTTTGCTAGTCGAGCGAAAATT 1140
              ||||||||||||||||||||||||||||||||||||||||||||||| ||||||||||||
Db       1081 GTGAGGTTTGATGATCGAGTTACTGGTAAATTGGAAGCTTTTGCTAGCCGAGCGAAAATT 1140

Qy       1141 GTCCACATTGATATTGATTCGGCAGAGATTGGAAAAAACAAGCAACCTCATGTTTCCATT 1200
              ||||||||||||||||||||||| ||||||||||| ||||||||||||||||||||||||
Db       1141 GTCCACATTGATATTGATTCGGCTGAGATTGGAAAGAACAAGCAACCTCATGTTTCCATT 1200

Qy       1201 TGTGCAGATATCAAGTTGGCATTACAGGGTTTGAATTCCATATTGGAGGGTAAAGAAGGT 1260
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1201 TGTGCAGATATCAAGTTGGCATTACAGGGTTTGAATTCCATATTGGAGGGTAAAGAAGGT 1260

Qy       1261 AAGATGAAGTTAGATTTTTCTGCCTGGAGGCAGGAGTTAACGGAGCAGAAGATGAAGTAC 1320
              ||| ||||||| || |||||||| ||||| |||||||||||||| |||||| ||||||||
Db       1261 AAGCTGAAGTTGGACTTTTCTGCTTGGAGACAGGAGTTAACGGAACAGAAGGTGAAGTAC 1320

Qy       1321 CCACTGAATTTTAAGACTTTTGGTGATGCCATCCCTCCACAATATGCTATTCAGGTTCTT 1380
              ||| ||| |||||||||||||||||| |||||||||||||||||||||||||||||||||
Db       1321 CCATTGAGTTTTAAGACTTTTGGTGAAGCCATCCCTCCACAATATGCTATTCAGGTTCTT 1380

Qy       1381 GATGAGTTAACTAACGGAAATGCCATTATTAGTACTGGTGTGGGGCAACACCAGATGTGG 1440
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1381 GATGAGTTAACTAACGGAAATGCCATTATTAGTACTGGTGTGGGGCAACACCAGATGTGG 1440

Qy       1441 GCTGCCCAATACTATAAGTACAAAAAGCCACGCCAATGGTTGACATCTGGTGGATTAGGA 1500
              ||||||||||||||||||||||||||||||| ||||||||||||||||||||||||||||
Db       1441 GCTGCCCAATACTATAAGTACAAAAAGCCACACCAATGGTTGACATCTGGTGGATTAGGA 1500

Qy       1501 GCAATGGGATTTGGTTTGCCTGCTGCTATAGGTGCGGCTGTTGGGAGACCGGGTGAGATT 1560
              |||||||||||||||||||||||||| ||||||||||||||||| |||||||||||||||
Db       1501 GCAATGGGATTTGGTTTGCCTGCTGCAATAGGTGCGGCTGTTGGAAGACCGGGTGAGATT 1560

Qy       1561 GTGGTTGACATTGACGGTGATGGGAGTTTTATCATGAATGTGCAAGAGTTAGCAACAATT 1620
              |||||||||||||| ||||| ||||||||||||||||||||||| |||||||||||||||
Db       1561 GTGGTTGACATTGATGGTGACGGGAGTTTTATCATGAATGTGCAGGAGTTAGCAACAATT 1620

Qy       1621 AAGGTGGAGAATCTCCCAGTTAAGATTATGTTGCTGAATAATCAACACTTGGGAATGGTG 1680
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1621 AAGGTGGAGAATCTCCCAGTTAAGATTATGTTGCTGAATAATCAACACTTGGGAATGGTG 1680

Qy       1681 GTTCAATGGGAGGATCGATTCTATAAAGCTAACAGAGCACACACTTACTTGGGTGACCCT 1740
              ||||||  |||||||||||||||||| ||||||||||||||||||||||||||||| |||
Db       1681 GTTCAACTGGAGGATCGATTCTATAAGGCTAACAGAGCACACACTTACTTGGGTGATCCT 1740

Qy       1741 TCTAACGAGGAAGAGATCTTCCCTAATATGTTGAAATTTGCAGAGGCTTGTGGCGTACCT 1800
               |||| |||||||||||||||||||||||||||||||| |||||||||||||||||||||
Db       1741 GCTAATGAGGAAGAGATCTTCCCTAATATGTTGAAATTCGCAGAGGCTTGTGGCGTACCT 1800

Qy       1801 GCTGCAAGAGTGTCACACAGGGATGATCTTAGAGCTGCCATTCAAAAGATGTTAGACACT 1860
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1801 GCTGCAAGAGTGTCACACAGGGATGATCTTAGAGCTGCCATTCAAAAGATGTTAGACACT 1860

Qy       1861 CCTGGGCCATACTTGTTGGATGTGATTGTACCTCATCAGGAGCACGTTCTACCTATGATT 1920
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1861 CCTGGGCCATACTTGTTGGATGTGATTGTACCTCATCAGGAGCACGTTCTACCTATGATT 1920

Qy       1921 CCCAGCGGTGGTGCTTTCAAAGATGTGATCACGGAGGGCGATGGGAGATGTTCCTATTGA 1980
              ||||  || ||||||||||||||||||||||| ||||| ||||||||| |||| ||||||
Db       1921 CCCATTGGCGGTGCTTTCAAAGATGTGATCACAGAGGGTGATGGGAGACGTTCATATTGA 1980


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10-14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over  Ipsaro et al. Rapid generation of drug-resistance alleles at endogenous loci using CRISPR-Cas9 indel mutagenesis. PloS One. 2017 Feb 23;12(2):e0172177. eCollection 2017 in view of Seruggia et al. Functional validation of mouse tyrosinase non-coding regulatory DNA elements by CRISPR-Cas9-mediated mutagenesis. Nucleic Acids Res. 2015 May 26;43(10):4855-67. Epub 2015 Apr 20, and further in view of Shan et al. Targeted genome modification of crop plants using a CRISPR-Cas system. Nat Biotechnol 31, 686–688 (2013). 
Claim 1 as currently amended is drawn to a method for targeted alteration of a coding sequence (CDS) in duplex DNA in a cell, comprising exposing the duplex DNA to at least two site- specific nucleases, wherein a first site-specific nuclease cleaves the DNA generating a first indel at a first location within the CDS, and wherein a second site-specific nuclease cleaves the DNA generating a second indel at a second location within the same CDS to obtain an altered part of the CDS, wherein the CDS before the first indel and after the second indel remain in the same reading frame, wherein the altered part of the CDS starts with the first indel up to and including the second indel, and wherein the altered part of the CDS does not comprise a stop codon.
Claim 11 as currently amended is drawn to the method according to claim 1, wherein at least one of the site-specific nucleases and/or one or more guide RNAs is introduced into the cell.
Claim 12 as currently amended is drawn to the method according to claim 1, wherein the cell is transfected with a nucleic acid construct encoding at least one of the site-specific nucleases and/or one or more guide RNAs.
Claim 13 is drawn to the  method according to claim 12, wherein the nucleic acid construct encodes at least two guide RNAs.
Claim 14 as currently amended is drawn to the method according to claim 1, further comprising regenerating a plant or descendent thereof comprising the altered part of the CDS.
Ipsaro et al. teach a method of generating drug-resistant leukemia cells, wherein a Cas9 site-specific nuclease cleaves DNA generating an indel at a targeted location within an open reading frame (ORF) of a lysine methyltransferase gene, wherein the coding sequence (CDS) comprised by the ORF before and after the indel remains in the same reading frame, and wherein the coding sequence alteration does not comprise a stop codon (page 2 paragraph 2; page 7 line 10 paragraph 1 to page 13 paragraph 1; figures 1-3).
Ipsaro et al. do not teach the cleavage of two sites in the same CDS by two site-specific nucleases to generate two indels.
Seruggia et al. teach the use of a Cas9 site-specific nuclease in conjunction with two different guide RNAs to specifically alter the 5’ upstream region of the mouse tyrosine (Tyr) gene.
Shan et al. teach regenerating a rice plant from a rice plant cell comprising an OsPDS or an OsBADH2 gene CDS altered by a Cas9 site-specific nuclease and guide RNAs encoded by nucleic acid constructs that were transformed into the rice plant cell (page 686 column 3 second full paragraph). Shan et al. also teach transfection of rice protoplasts with nucleic acid constructs encoding a Cas9 site-specific nuclease and guide RNAs (page 686 paragraph spanning columns 2 and 3).
Given the teachings of Ipsaro et al. that an indel at a targeted location within an open reading frame (ORF) of a gene can be generated by a Cas9 site-specific nuclease wherein the coding sequence (CDS) comprised by the ORF before and after the indel remains in the same reading frame, and wherein the coding sequence alteration does not comprise a stop codon, and given the teachings of Seruggia et al. that a Cas9 site-specific nuclease can be used in conjunction with two different guide RNAs to specifically alter a noncoding region of a gene, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a Cas9 site-specific nuclease in conjunction with two different guide RNAs to specifically alter the coding region of a gene by generating indels at two different locations within the CDS to produce altered genes that encode variant polypeptides as a consequence maintaining the reading frame of the ORF comprised by the CDS.
A person having ordinary skill in the art of genome editing would have recognized the use of more than one guide RNA in conjunction with a Cas9 site-specific nuclease to specifically alter the coding region of a gene by generating indels at more than one location within a CDS as one of several means at his disposal to specifically alter the coding region of a gene, since the use of more than one guide RNA in conjunction with a Cas9 site-specific nuclease to specifically alter the structure of a gene was already known and practiced in the art prior to the effective filing date of the claimed invention, as evidenced by Seruggia et al., and since the use of a single guide RNA in conjunction with a Cas9 site-specific nuclease to specifically alter the coding region of a gene by generating indels at a specific location within the CDS to produce an altered gene that encodes a variant polypeptide as a consequence maintaining the reading frame of the ORF comprised by the CDS was also already known and practiced in the art prior to the effective filing date of the claimed invention, as evidenced by Ipsaro et al.
Given the further teachings of Shan et al. that a plant comprising a gene CDS altered by a site-specific nuclease can be regenerated from a plant cell, and that plant protoplasts can also be altered by transfecting the protoplasts with nucleic acid constructs encoding a Cas9 site-specific nuclease and guide RNAs, it also would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to regenerate a genetically altered plant from a genetically altered plant cell, and to use transfection to introduce genome editing components into cells such as plant protoplast cells. The regeneration of genetically altered plants from genetically altered plant cells, and the use of transfection to introduce genome editing components into a cell, would have been obvious modifications of experimental design parameters that were known to and within the abilities of to a person having ordinary skill in the art of genome editing before the effective filing date of the claimed invention, as evidence by Shan et al. 
Thus, the claimed invention would have been prima facie obvious as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Response to Applicant’s Arguments
Applicant's arguments filed March 29, 2022 have been fully considered but they are not persuasive. 
Applicant traverses the rejection and points out that one of the differences between Ipsaro and the method as presently claimed is the use of two site-specific nucleases to generate indels at a first and second location in a single CDS, whereby the CDS after the second location remains in the same open reading frame (see e.g. Fig. 1C of the present application). Applicant also points out that, as the Examiner acknowledges in the Office Action, Ipsaro does not teach “the cleavage of two sites in the same CDS by two site specific nucleases to generate two indels”. Applicant additionally points out that the Examples of the present application show the effectiveness of the method as presently claimed, and more in particular, that plant cells were transfected with a single gRNA targeting a single location within the ALS gene, or were transfected with a combination of gRNAs targeting several locations within the CDS of the ALS gene, and that modifying the CDS of the ALS gene may result in calli resistant to chlorsulfuron. In this regard Applicant notes that none of the single gRNAs was able to give rise to a resistant phenotype (see Table 2 on page 20 of the present application), which is in line with the teaching in Ipsaro that the generation of in-frame indels is rare. Applicant further points out that a stark increase in resistant calli was observed when a combination of gRNAs was used (see Table 2 on page 20 of the present application). Applicant also points out that paragraph [0240] of the present application indicates that the inventors have shown that “the introduction of two indels in a coding sequence can be used to introduce allelic variation, leading to the production of a protein with novel properties”.
With respect to the cited reference of Seruggia, Applicant points out that Seruggia concerns the alteration of Tyr gene expression by modifying a non-coding regulatory element. Applicant notes that Seruggia does not teach any modification of a coding sequence at two different locations, and that, in fact, Seruggia does not concern a targeted modification of any coding region. Applicant points out that the combination of guide RNAs in Seruggia was designed to effectuate “efficient deletion or inversion of large intervening DNA fragments”, and that Seruggia’s method aims to achieve a deletion of 1.2 kb. Applicant notes that such a large deletion of a coding region would inevitably result in a non-functional protein. Applicant also points out that there is no hint or suggestion in Seruggia that instead of targeting a non-coding element, the combination of gRNAs should be used to target the coding sequence, and that the combination of gRNAs disclosed in Seruggia is also fully unsuitable for use in the method of Ipsaro who investigates the effect of single mutations in the KMT domain of DOTL or EZH2. Applicant also points out that the gRNAs in Seruggia result in a deletion or inversion of 1.2 kb, and Applicant maintains that if the skilled person would use such gRNAs for targeting the CDS of the KMT domain, the complete KMT domain would be either reversed or removed.
With respect to the cited reference of Shan, Applicant points out that contrary to the claimed method, Shan teaches the use of a single ssRNA to target exon 12 of the rice phytoene desaturase gene OsPDS (see Figure 1b of Shan), i.e. using either sgRNA “SP1” or “SP2” (see Figure 1c and 1d of Shan), and that consequently, the reading frame of the OsPDS gene is disrupted and the gene is knocked out (page 686, middle column, third paragraph). Applicant maintains therefore, that the teachings of Shan does not cure the deficiencies of Ipsaro and Seruggia.

Applicant's arguments are not persuasive.  
With respect to Applicant’s observation that none of the single gRNAs used in the Examples in the specification was able to give rise to a resistant phenotype, and that a stark increase in resistant calli was observed when a combination of gRNAs was used, this is not persuasive because the limited results disclosed in the specification are not commensurate in scope with the claimed invention. The claims allow for the targeted alteration of any coding sequence (CDS) in duplex DNA in any type of cells by exposing the duplex DNA to at least two site- specific nucleases, whereas the results disclosed in the specification are limited to the targeted alteration of a single coding sequence (CDS) in duplex DNA in a single type of cell by exposing the duplex DNA to three site-specific nucleases. This is also not persuasive because differences between the claimed invention and the prior art may be expected to result in some differences in properties, and Applicant has not established that the differences in results that they observed are in fact unexpected and unobvious and of both statistical and practical significance.
With respect to Applicant’s observation that Ipsaro teaches that the generation of in-frame indels is rare, this is not persuasive because Ipsaro also teaches that rare in-frame alleles can be produced that retain functionality (page 13 of Ipsaro, first paragraph of the discussion).
With respect to Applicant’s observation that paragraph [0240] of the present application indicates that the inventors have shown that “the introduction of two indels in a coding sequence can be used to introduce allelic variation, leading to the production of a protein with novel properties”, this is not persuasive because Ipsaro also teach that their method can be used to generate alleles encoding proteins with novel properties, e.g. in their abstract and at page 2 first full paragraph
Applicant's arguments pertaining to Seruggia are not persuasive and are inapposite to the outstanding rejection because Serrugia was not cited for any teaching regarding the targeted modification of a coding region. Ipsaro was cited for teaching the targeted modification of a coding region. Seruggia was cited for teaching that a Cas9 site-specific nuclease can be used in conjunction with two different guide RNAs to specifically alter a noncoding region of a gene. Further, the outstanding rejection does not posit that the guide RNAs of Serrugia could be used for the targeted modification of a coding region. The outstanding rejection posits that it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a Cas9 site-specific nuclease in conjunction with two different guide RNAs to specifically alter the coding region of a gene by generating indels at two different locations within the CDS to produce altered genes that encode variant polypeptides as a consequence maintaining the reading frame of the ORF comprised by the CDS. The Examiner also maintains that the teachings of Ipsaro and Seruggia can be combined, because a person having ordinary skill in the art before the effective filing date of the claimed invention had already been apprised of how to design guide RNAs to target different regions of different genes for different applications. See, for example, Mohr et al. CRISPR guide RNA design for research applications. FEBS J. 2016 Sep;283(17):3232-8. Epub 2016 Jun 22.
Applicant's arguments pertaining to Shan are not persuasive and are inapposite to the outstanding rejection because Shan was not cited for any teaching regarding the structure of a gene that has been altered by targeting. Ipsaro was cited for teaching the structure of a gene that has been altered by targeting. Shan et al. was cited for teaching that a plant comprising a gene CDS altered by a site-specific nuclease can be regenerated from a plant cell, and that plant protoplasts can also be altered by transfecting the protoplasts with nucleic acid constructs encoding a Cas9 site-specific nuclease and guide RNAs, addressing claim limitations that are not addressed by Ipsaro and Seruggia, in particular the limitations in dependent claim 14.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794. The examiner can normally be reached M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA E COLLINS/            Primary Examiner, Art Unit 1662